ORDER
9VWL ...19VThis matter came before the Court on the Petition of the Attorney Grievance Commission of Maryland and Respondent, Dale E. Rowland, to Suspend Respondent from the practice of law for a period of six (6) months, and to permit the Respondent to work as a paralegal under certain circumstances.
9VWL ...19VThe Court having considered the petition, it is this 9th day of August, 2001,
9VWL ...19VORDERED, that Respondent Dale E. Rowland, be and he is hereby suspended from the practice of law in the State of Maryland for a period of six (6) months; and it is further,
ORDERED, that respondent, Dale E. Rowland, shall comply with the conditions stated in Maryland Rule 16-760 except that the Respondent is permitted to work as a paralegal employee for Stephen F. Allen, Esquire of the law offices of Stephen F. Allen, P.C. located at 301 South Frederick Avenue, Gaithersburg, Maryland, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Dale E. Rowland from the register of attorneys in this Court in accordance with Maryland Rule 16-713.